Citation Nr: 1513108	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to service connection for bilateral pes planus, to include as secondary to service-connected residuals of left ankle fracture (bilateral foot condition).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from November 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in October 2011.  

In an October 2013 decision, the Board denied the issue on appeal, in relevant part.
The Veteran timely appealed that decision to the U.S. Court Of Appeals for
Veterans Claims (Court).  In a May 2014 Joint Motion of Partial Remand (JMR) the
Court vacated only the portion of the October 2013 Board decision relating to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not establish that his bilateral pes planus, which existed prior to service, permanently increased in severity during his military service.

2.  The evidence does not establish that the Veteran's bilateral pes planus was aggravated by his service connected left ankle disability. 






CONCLUSION OF LAW

The Veteran's pre-existing bilateral pes planus was not aggravated by his military service or a service connected disability.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he did not request a hearing.  The Veteran's claim was remanded in order to obtain a medical opinion.  The directed development was accomplished and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that the VA examinations and opinions of record that were provided are fully adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the medical opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The extent that the Veteran indicated at his DRO hearing that his VA examination was not adequate, the fact remains that no information has been advanced to suggest that the examiner was in any way not qualified to perform the examination, or that he did not have any information necessary to render a fully informed opinion.  Moreover, another VA medical opinion was obtained subsequent to the hearing, which bolstered the examiner's opinion and provided additional well-supported evidence as to the cause of the Veteran's current foot disability.  It is noted that the Veteran has not objected to the adequacy of the examination or medical opinions obtained after the hearing, and while the Veteran's representative submitted argument in February 2015, no objection was suggested with the medical opinion that was obtained.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran is currently seeking service connection for his diagnosed bilateral pes planus, a foot condition, to include as secondary to his service-connected left ankle condition. 

A Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.   38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under VA regulations a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1132 ; 38 C.F.R. § 3.304. 

Both the Veteran's pre-induction examination in April 1960 and his entrance examination in November 1961 noted the Veteran had "2º pes planus."   Accordingly, the Board finds this condition was noted on the Veteran's examination report at entrance to military service and was therefore pre-existing under 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).

As his foot condition pre-existed service, the Veteran cannot bring a claim for service connection for incurrence of a bilateral foot condition, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a). When 38 U.S.C.A. § 1153 applies, the burden falls on the Veteran to establish aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).

Service connection may also be granted on a secondary basis when a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

The Board will now discuss whether the Veteran has met the burden of showing aggravation of his pre-existing pes planus during his military service.  For the following reasons, the Board concludes that he has not met such an evidentiary burden.

Service treatment records do not establish that the Veteran sought any treatment for, or made any other complaint of, foot pain during his military service.  In his July 1963 discharge report of medical history the Veteran reported experiencing "foot trouble" during service, but the medical officer found that his pes planus was "mild" in nature following the physical examination at separation. 

As a lay person the Veteran is competent to report what comes to him through his senses, including increased pain in his feet.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Here, the Veteran has on occasion reported that his arches dropped or worsened and that his foot pain increased during his military service, which would tend to suggest his pre-existing foot condition was permanently aggravated during his military service.  However, he has not provided any meaningful detail as to how they worsened.  Moreover, the Veteran has been noted on several occasions to have memory difficulties (October 2010 VA treatment record), and his private doctor even noted in May 2010 that the Veteran was a "very poor historian."  The Board raises this point not to impugn the Veteran's integrity or to question the sincerity of his accounts, but to shed light on the fact that the Veteran is attempting to relate changes in his foot which allegedly occurred more than three decades earlier and which is contradicted by the service treatment records.  The lack of detail and the Veteran's memory problems diminish the probative value of his statements and render them insufficient to establish actual worsening of his pes planus during service.

 Further underscoring the conclusion that the Veteran's pes planus did not increase in severity is the contemporaneous medical evidence, which as noted also fails to describe any increase in severity during service.  Specifically, the Veteran's pes planus was found to be mild on his separation physical, which would be no worse than the second degree pes planus that was noted at enlistment.  The Veteran also did not seek any treatment for pes planus during service, despite seeking medical treatment for other lower extremity injuries. 

The Veteran is also not shown to have sought any treatment for his pes planus for several decades after service.  The earliest post-service treatment records relating to the Veteran's foot condition of record are from October 1999, more than three decades after separation.  At this time, the Veteran was diagnosed with flat foot in his left foot and fitted for an arch support.  

Finally, in December 2011 the Veteran underwent a VA examination.  The examiner noted the Veteran had been diagnosed with pes planus in 1958, several years before he entered military service.  The examiner noted the Veteran reported marching and walking during military service in shoes that did not fit correctly, but otherwise did not incur any specific injury to his feet in military service.  The examiner noted the Veteran had marked deformity and marked pronation of his left foot, while both feet had decreased longitudinal arch height on weight-bearing.   Having reviewed the evidence of record, and examined the Veteran, the examiner opined that the Veteran's bilateral pes planus "clearly and unmistakably existed prior to service" and was "less likely than not aggravated beyond its natural progression by the duties he performed" during service.  The examiner explained the Veteran had bilateral pes planus "prior, during and after service" and the examiner was "unable to find evidence to support the claim of aggravation of pes planus in service."  As such, this report provides additional evidence against the conclusion that the Veteran's pre-existing pes planus increased in severity during service.

As noted, the evidence generated contemporaneously with the Veteran's service does not show any increase in severity of his pes planus, which the Board finds highly probative evidence to rebut the Veteran's contention voiced many years later that his pes planus worsened during service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The Veteran's feet were clearly examined at separation, but the medical officer found the pes planus to be mild. The opinion by the medical professional also weighs against the Veteran's claim.

Therefore, the Board finds the evidence of record does not establish the Veteran's foot condition increased in severity during his military service and therefore the Veteran has not met his burden to establish worsening and the presumption of aggravation does not apply. 

It is true that the Veteran did mark "foot problems" on his medical history survey completed in conjunction with his separation physical, but this alone does not establish any worsening, as it merely indicates the presence of the disability, which is not in doubt as the condition was noted at enlistment.

As such, service connection is not warranted based on aggravation of the Veteran's pre-existing pes planus during service.  Of note, the Board reached this conclusion previously, in the decision that has since been vacated, but the JMR voiced no disagreement with this conclusion and the Veteran has not advanced additional evidence since that Board decision to suggest that his pre-existing pes planus was aggravated during his military service.  Therefore, service connection based on aggravation of the Veteran's pes planus during service is denied.

The theory of entitlement which was the subject of the JMR, was the suggestion that Veteran's pes planus was aggravated by his service connected left ankle disability.

In 2008 the Veteran sought treatment for bilateral foot pain on several occasions.   His pes planus was noted to be worse and he was given prosthetics and shoe inserts.   In September 2009 a VA physician noted the Veteran had "collapse of the arch" in his left foot which caused his left leg to be shorter than his right.  By May 2010 his left foot was noted to be "severely pronated."  In October of that year the Veteran was noted to have "marked flattening" of both feet.  Accordingly the medical evidence from 2008 through 2010 reflects the Veteran's bilateral pes planus condition worsened during that time until his condition became "marked" and "severe."  However this medical evidence does not include any opinion as to the cause of this worsening of his foot condition.

In March 2010, the Veteran's private physician, Dr. S.G., submitted a letter in which she opined that the Veteran's left ankle fracture during military service led to a "significant worsening" of his pes planus which over time caused "significant ankle rotational deformity."  This letter provides some evidence in support of the Veteran's claim.  However, the private physician did not provide any explanation as to how the Veteran's left ankle fracture led to a worsening of his pes planus, which limits the probative value of her opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is also unclear whether the physician was aware of the Veteran's medical history, which is potentially relevant to understanding the type of ankle disability he had.  It is also noted that while the physician was general in her suggestion of worsening, the fact remains that she did not actually identify any particular time frame in which this alleged possible worsening occurred.  

Of note, the JMR offered no additional evidence in support of the Veteran's contention, and while it was noted that the Veteran was free to provide any additional evidence, none was received.

In September 2010, the Veteran was provided with a VA examination to evaluate the nature and severity of his foot condition.  The examiner noted that the Veteran's bilateral foot pains had begun began many years earlier, and estimated that the Veteran had "moderately severe" bilateral pes planus, which he observed was worse on his left side, and was treated with shoe inserts and a lift.  In October 2010, a VA orthopedist observed that the Veteran's pes planus was noted before he entered military service, and then opined that "the fact that his pes planus deformity has progressed at this point in his life is more than likely a result of the natural progression of posterior tibial tendon dysfunction," which the examiner explained was the "leading cause" of pes planus.  The examiner opined that the Veteran's pes planus was not due to or aggravated by his service-connected left ankle fracture, providing probative evidence against the Veteran's claim.

The JMR found this opinion to be inadequate, suggesting that the examiner had not adequately explained why the residuals of the left ankle fracture did not aggravate the Veteran's pes planus when his private physician explained in a March 2010 letter that his ankle injury caused several secondary issues including "significant ankle rotational deformity in addition to pronation deformity."

In response to the JMR, another medical opinion was obtained in October 2014. The examiner reviewed the claims file and the Veteran's relevant medical history and contentions.  The practitioner indicated that the Veteran has had bad pes planus for many years; however, x-rays of the left ankle continue to be unremarkable.  The examiner concluded that having reviewed all of the evidence, he was unable to find evidence that the Veteran's bilateral pes planus to be truly aggravated beyond the natural progression by his service-connected left ankle fracture.  The examiner noted that the Veteran was examined by a VA orthopedist in October 2010 who provided a clear basis for his opinion that the Veteran's pes planus was not aggravated by the service-connected left ankle disability.  As noted, the October 2010 examiner found that the pes planus deformity had progressed as a result of the natural progression of a posterior tibial tendon dysfunction.  The examiner concluded that the October 2010 examination by an orthopedist supersedes the findings of the Veteran's private physician.  The Board notes once again that neither the Veteran nor his representative has voiced any specific disagreement with the findings of this examination.      

This evidence is strengthened by the examiners' knowledge of the Veteran's medical history, including his treatment in service.  The examiners also provided a full rationale for their opinions, including providing an explanation for the most likely medical cause of the Veteran's worsening pes planus and noting that the Veteran's left ankle x-rays have been unremarkable.  This fact is particularly relevant as the private doctor gave no explanation of why/how, if the ankle was normal on x-ray, it would have permanently worsened the Veteran's pes planus.  As such, the VA opinions are found to be the most probative evidence of record.

As discussed above, the record does include a brief letter from the Veteran's private physician opining his left ankle fracture resulted in a worsening of his bilateral foot condition.  However, the probative value of his letter is limited as the private physician did not provide a rationale for her opinion nor any reference to the time frame for the worsening or the history of the disability.  Accordingly the Board finds that the well-reasoned negative nexus opinions that were provided by the VA examiners, one of whom is a specialist (orthopedist) outweighs the limited probative value of the private physician's letter.  At this juncture, the Board would like to point out that VA has provided numerous examinations in an effort to assist the Veteran in supporting his theory of entitlement.  However, as the most recent examiner wrote, there was simply no evidence in the claims file, aside from the unsupported private opinion and the Veteran's allegations, to support a finding that the Veteran's left ankle disability aggravated his pes planus.  Moreover, the private opinion does not address when or how the ankle aggravated the pes planus.  The VA examiner in 2014 explained what the most likely anatomical cause of the Veteran's worsening pes planus was, and he found no medical basis to support aggravation.  As such, the numerous VA opinions which have consistently reached the same conclusion, and have explained the most likely cause for the condition of the Veteran's feet are found to be more probative than is the single, unsupported private opinion.  As such, greater weight is afforded to the VA opinions.

While the Veteran clearly believes that his service connected ankle disability aggravated his pes planus, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a disorder such as pes planus.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Therefore, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's pes planus was aggravated beyond its normal progression by his service connected left ankle disability.  As such, the Veteran's claim for service connection is denied.








ORDER

Service connection for bilateral pes planus, to include as secondary to service-connected residuals of left ankle fracture (bilateral foot condition) is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


